871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Horace Wayne JOHNSON, (88-2012)Johnny Henderson, also known as John Henry Henderson, Jr., (88-2020)Curt Grace, (88-2057) Defendants-Appellants.
Nos. 88-2012, 88-2020 and 88-2057.
United States Court of Appeals, Sixth Circuit.
March 23, 1989.

Before ENGEL, Chief Judge and MERRITT and KENNEDY, Circuit Judges.

ORDER

1
The defendants appeal from the district court's judgments and sentences in these criminal cases.  18 U.S.C. Sec. 3742(a)(1).  These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
In Case No. 88-2012, defendant Johnson pled guilty to conspiracy to distribute cocaine.  21 U.S.C. Sec. 846.  He received a sentence of 174 months imprisonment.  In Case No. 88-2020, defendant Henderson went to trial and was found guilty of conspiracy to distribute cocaine, 21 U.S.C. Sec. 846, and engaging in a continuing criminal enterprise.  21 U.S.C. Sec. 848.  He received a sentence of 365 months on each count, with the sentences to run concurrently.  In Case No. 88-2057, defendant Grace pled guilty to conspiracy to distribute cocaine.  21 U.S.C. Sec. 846.  He received a sentence of 188 months imprisonment.


3
In their briefs, the defendants argue that the Sentencing Reform Act of 1984, 28 U.S.C. Sec. 991 et seq., is unconstitutional.  The Supreme Court has now decided the case of Mistretta v. United States, 109 S.Ct. 647 (1989).  In that case, the Court held that the Sentencing Reform Act is unconstitutional.  Therefore, the arguments of the defendants are without merit.


4
The judgments and sentences of the district court are affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.